92 F.3d 383
In re George VOINOVICH, Governor, State of Ohio, et al., Petitioners.
No. 96-3635.
United States Court of Appeals,Sixth Circuit.
Submitted July 30, 1996.Decided Aug. 1, 1996.*

Gerald A. Messerman, Drew A. Carson, Messerman & Messerman, Cleveland, OH, for petitioner.
Before:  GUY, RYAN, and SUHRHEINRICH, Circuit Judges.

ORDER

1
In this class action arising from riots that occurred at the Southern Ohio Correctional Facility in April of 1993, the district court ordered the parties to participate in a summary jury trial in an attempt to obtain a settlement of the action.  The defendants moved to vacate the order on the grounds that  In re NLO, Inc., 5 F.3d 154 (6th Cir.1993), prohibited compelling a party to participate in a summary jury trial.  The district court denied the motion.  The defendants agreed not to seek a mandamus to vacate the summary jury trial if the proceedings would be closed to the public.  The summary jury trial began on June 6, 1996.  The Cincinnati Enquirer then filed a petition for a writ of mandamus seeking to require that the proceedings be opened to the public.  On June 7, 1996, a single judge of this court, acting on an emergency basis, issued an order temporarily prohibiting the court from conducting the proceedings without permitting public access.   In re Cincinnati Enquirer, 85 F.3d 255 (6th Cir.1996).  The district court continued the summary jury trial in opened court.


2
The petitioners, defendants below, filed this petition for a writ of mandamus seeking to vacate the summary jury trial proceedings because the proceedings were now required to be opened to the public.  On June 10, 1996, a single judge of the court issued a stay of the summary jury trial pending consideration of the defendants' mandamus petition.  Contemporaneously with this order, we are issuing an order in  In re Cincinnati Enquirer, 85 F.3d 255 (6th Cir.1996), holding that the press does not have the right of access to the summary jury trial, denying that petition for a writ of mandamus, and vacating this court's prior ruling in that case to the contrary.  That order renders the defendants' objections to the summary jury trial moot.


3
It therefore is ORDERED that the petition for a writ of mandamus is dismissed as moot.



*
 This order was originally issued as an "unpublished order" filed on August 1, 1996